The application for leave to appeal is considered and, it appearing to this Court that the case of People v Howell (Docket No. 55799) is presently pending on appeal before this Court and that the decision in that case may be decisive of an issue raised in the present application for leave to appeal, it is ordered that the present application be held in abeyance pending decision in People v Howell. The motion by defendant-appellant requesting waiver of fee in Supreme Court is considered, and the same is hereby granted.
Case below, Court of Appeals No. 22402, per curiam opinion of August 29, 1975.